CHRISTIAN, J.
The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year. .
The record is before us without statement of facts or bills of exception.
It appears that the indictment contained two counts, one charging possession of intoxicating liquor for the purpose of sale, and the other charging transportation of intoxicating liquor. In his charge to the jury the court withdrew the count charging possession of intoxicating liquor for the purpose of sale. Hence only the count charging transportation of intoxicating liquor was submitted. The jury returned a general verdict finding ap-Xiellant guilty as charged in the indictment. The judgment and sentence show that appellant is adjudged to be guilty of possessing intoxicating liquor for the purpose of sale and transporting intoxicating liquor. Both the judgment and sentence are reformed to show that appellant has been adjudged to be' guilty of the offense of transporting intoxi-. eating liquor.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.